TEE       ATTORNEY            GENERAL


                           Aue~w    11. TBxAn
                                                     Thie Opinion
                                                  Ovrrruler  0 lnion
                                                #O-722--O-12&-0-1529



bnorable  I. Predecki                        Overruled   by O-6616
aounty Auditor
&lrerton,   Texas

                             Opinion No.~ 0.jQ1
                             Be:   Compenmtlon of a 8p8ai8l
                                   county judge of Galre8ton
                                   county.

          Your recent requert for an opinioir of thlr       dopart-
ment on the above etated matter has been received.
                                                          19l&,.and

                              B. iiolaan of thlr county
                           ‘home for ap roximatel     twb
                            pregid.e an s udgr of t El

                           tfon at a 8peeial called
                           t, 1940, elected Hr. hl88el
                           l a 8 Special   Judge hating
                                         tters In the

                                         ttention that
     the County may                      or the senlaes
     rendered by the
     County Court.
     ute that author


     stated    above.
     full    amount of
     in January of t
     Com~iAssi0ner.s'
     illness.
Honorable    I.   Predecki,   Page 2


     Hay 2Tth, 1939, to Mr. Fred T. Porter, County
     Attorney,  Kaufman County, you rtate:      ‘A
     Special County Judge, whether lrervlng in a
     general capacity   or a probate ca city,      only
     rhould be corn enrated on the fol r owing ba8i8:
     The annual ra Pary of the Judge of the County
     Court divided by 365 and the quotiant multl-
     plied by the number of da 8 actually     rewed
     by ruch special   Juige.  Til8 compensation
     should be paid from the Offlcerr!    Salary Fund
     of ~the County. t



            “Ou October Pth, 1940, I wrote and arked
     for an opinion with reference     to the salary or
     compensation to be paid the Special Judge who
     wa8 nominated by the Bar A8sociatlon     to act
     during the abrence,    through lllnes8   of the
     elected   County Judge E. B. Holman 01 thir Coun-
     ty.
           -“In a ietter  from you, signed by Mr. W. C.
      Caaon, Admlnistratlve.A88istant     I received
     -boples of Opinions NOS. O-722,-6-123&     and O-1529,
     concerning   the quertion submitted In my letter,
     a oopy of which I a l80    lncl@ae.
            ‘Judge iiolman was detained at his home until
     the 1st of Jan            1941.    On yesterda    hr.
     ELssell H. harxi           Special   County Juz?ge pres-
     ented to me hi8 claL        IA the total amount ‘of
                    claiming this a8 his compensation from
     it$$t*$    ? At 1940 through Uecember 31st         1940,
     Inclusive.     ‘I enclose   s copy of nis bill:
           “From the opinions      received,     I -understan d
     th:.t tne special    Judge is to be paid for each
     day that he actually      serves,     and the compensation
     to be arrived     at as stated    on Page 2 of 3pinion
     No. O-722.    AS NW. tiarktell      renders    nis bill    for
     every day, including      sundsys and holidays         from
     August 21st,    1940, ne is requesting         payment not
     for the d;:ys tnzt he ?ctuclly         served,    but for
     evCry dsy intervening      between the first        dzy of
     his appointment     until  the last     day.

             ItI understand   fro:n the ocinions   rendered
      th;t   the 3p@cial    Judge is entitled    to all of      the
    gonorable   I.   Predeckl,      Page 3



           compensation received     by the dul  elected
           Judge (in Galveston County, the Eounty Judge
           receives   &,750.00 per annum, and which he
           received during his ab8enCe) and It ir nec-
           lr lr a for
                    r y me to establi8h   the number of
           actual day8 for which he is to be pald.
                 ‘1 therefore    respectfully      88k your
      ‘.   opinion to aid me in determining          the actual
           day8 that be beWed, ~whether the tinA i8
           reprreented   a8 8hown in the Hinuter of the
           Count Court or whether it includes any minis-
           teria 1 duty that deVOlVe8 on the County Judge
           and of which there is no record in the Minute8
           of the Probate or Civil Docketr.           To rubrtan-
           tiate or verify    his claim, it would be neo-
           l88a r thy 8t the County Clerk chow the number
           bf day8 that wire actually         8erved by the
           Special Judge and that the Clerk certlf            to
           this statement.     The clain that Mr. MarEwell
-          has presented is a statement covering the
           entire perfod without any reference          to Sun-
           dape, holiday8,    and when no Probate or Civil
           matter8 came up fcir hearing.          At tlmea thr
           Speelal Judge qpeared       at the office      of the
           County Judge and whether any dutle8 were per-
           formed or not, I am unprepared to say and it
           might be that 80m8 day8 the Special Judge
           did not appear at all.        In other words, what
           constitutes   in your opinion,       a working day
           for the Special county Judge.”
                 The claim       of Honorable   iiussell     H. hsrkwell     presented
    the following      claimagainst        the County      of Galveston    for service'
    rendered   as    special  County      Judge reads      as follow-s:




                                                   January     23r&,   1?41.




           11 days    in   August   - -   - - - - - - 4143.11
                                                                                   --
                                                                                        y%



honorable        1. Predecki,   Page 4


        4 months at $395.83 per month - - - - - $ 1583.32
                 Total amount of claim a8
                 provided by Statute .- - - - - $ 1726.43



                 Section 1    Article    5 of the State     Conetitution      pro-
vides        In part a8 fo Plonr:
              "* * *.  When the judge of the County C&t
        ir di8qwlifird    in any cane pending in the~county
        Court the partier   intere8ted ma    by consent, ap-
        point a proper person to.try   ra 1’
                                           d care, or upon
        their falling  to do 80 a competent perron may be
        appointed to try the muse In the county when It
        18 ending in such mPnner a8 nay be prerorlbed
        by Paw.”

                 Articles  1930,   19313 1932, 1933 and 1934,           Vernon's
.&notated        Clril Statutes,    read a8 follows:~

              “Al%. 1930.    When a judge of the county
        oourt 18 disqualified,    the partIe   may, by
        consent, app.oint a- proper. peroon. tomtry- ruch
        oa8e.

                “Art. 1931.    Whenever a judge of the xoun-
        ti  Court 18 dirqualifled        to try a civil  oa8e
        pending In the oounty oourt,         and the parties
        shall fail at the first         term of the court to
        agree upon a epeolal        judge, the judge 8hall
        certify     his disquallfioation     to the Governor
        and the failure   to agree upon another   to try
        the same, whereupon the Governor    shall   ap-
        point some person,   learned  in the law to try
        such case.

                “krt.    1932.    When a county judge is dis-
         qualified     to act in any probate        matter,    he
         shall    forthwith    certify   his disqualification
         therein     to the Governor,      whereupon the Governor
         shall    appoint    some person     to act as special
         judge in said case,         wno  snall   act’ from term to
         term until      such disqualification        ceases   to ex-
         ist.     A special    judge so appointed        shall  re-
         ceive    the same compensation         as is now or may
gonorable     I.   Predeckl,   Page 5


     hereafter    be provided by lar for regular
     judges  in similar cases,      and the commls-
     donero'     Court shall,    at the beginning of
     each fiscal    year, Include In the budget of
     the county, a sufficient       sus for the pay-
     ment of thr special      judge or judges lp -
     pointed by the Governor to act for the
     regular county judge.


     .tryiG   a casi,   ghe parties   or tihelr counsel
     may agree upon an attorney        Sor the trial    there-
     of; and, if the shall fail to apse upon an
     attorney at or i: eforr the tins it Is called
      for trial,  .or if the trial    of the Case i8
     pending and the county judge should become
     unable to act, or is absent, and a special
      judge is selected    who IS disqualified      to pro-
     oeed with the trial,     and the parties     thrn
      fail to aeleot or agree upon a special         judge
     who Is pual%fied,     the county judge or special
      judge presiding    shall certify    the fact to the
     ~Governor Immediately     whereupon the governor
      shall appbint a specjal      judge, qualified    to

     ttXer2     or%~e2i~0,~~"m~     ~L~lrn~gF
     shall prooerd to the trial    or dispoe tion of
     such case.    Any special   udge agreed upon or
     appointed to try cases s Ll 1 receive    the same
     pay for his services    as is provided by law for
     county   judges.

           "Art. 1934. If a county judge fails  to
     appear at the time appointed for holding  the
     court,    or should he be absentduring           the term
     or unable or unwilling          to hold the court,      a
     special     county judge may be elected         in like
     manner as is provided         for the election      of a
     special     district   judge.     Tne special    county
     judge so elected       shall    have all tne autnority
     of the county judge while           in the trial    and
     disposition       of any case pending in said court
     8Y'+B    EbPn&~Sjft8~&. in3Ulif$J'       ef~cfY~&r~$~sSi
     held at any time during the term, t0 SUpi                                                                             --
                                                                                  380




honorable    I.   Predecki,   Page 6


     judge  She.11 have been so elected, the clerk
     shall  enter upon the minutes of the court,
     a record Such as is provided for in like
     cares in the district   court.W

             Articles    554, 555, 556 and 557, Vernon’s           Code of
Criminal    Procedure,    read as follows:       *

              @Art. 554.    When the judge of ~the county
      court or county court at lax is di8qualified
      in any criminal      case pending in the court of
      which he is judge, the parties may, by consent,
      agree upon a special      judge to try such case.
      If they fail to agree upon a special        judge to
      try such ca6e? on or before the third day of
      the term at wnich such~ case may be called for
     .trial     the judge ‘presidin    shall forthwith
      certiiy    that fact to the i50vernor, who shall
      forthwith     appoint some practicing   attorney to
      try such ease.
           “APti 555.  The attorney agreed upon-or
     appointed shell,  before he enters upon his
     duties as special  jud e, take the oath of of-
     fice required by the 8 onstitution.
           “Art. 556.   ‘Whena speoial    judge is agreed
     upon by the parties    or appointed by the Gov-
     ernor, as above providrd,     the clerk shall enter
     in the minutes as a plrt of the proceedicgs
     in such cause,   a record  siiowing:

            "1.     That the judge of     tne   court   was dis-
     qualified      to try the cause.

          “2.    That such special   judge (naming iAm)
     was by consent   of the parties   aFreed upon or
     was appointed   by the Governor   to try the cause.

             “3.    That tne oath of office       prescribed
     by law has been d.lly a&inistered            ts such
     special     judge.

             “Art.    5j7.    A%special     judge selected   or
     ap;oir,ted     in accorcznce      witri tile preceding
     articles      shall   receive   tne saffie conFenssti3n
     as provided       by law for regular        judges  in similar
     cases."
honorable     I.   Fredecki,   Page 7


              It   is stated   in Texas Jurisprudence,       Vol.    25,    p.
314, that:
            "There are three modes In which a
     judge may be selected        to take the plao8
     of a regular county or district          judge:
     Plrrt,   if the regular judge fails        to ap-
     pear at the appointed time and plaoe for
     holding hlr court,       an election   of a special
     judge lust be held in accordance with ths
     StatUtO~     prOViSiOnS; second, if'the         regular
     judge is from an cauer dl8quallfied             to try
     a case, the @rt I es thereto may by agree-
     aent appoint 8 special        trial  judge; third,
     should the parties       fail to agree on a
     spa&l judgr, an appointment may be made
     by the governor.        The special   judge selected
     in any of these mode8 should possess the
     necessary    qualifications,      and should take the
     oath of offioe.n

              It   is further  Stated in Texas Jurisprudence,              Vol.
25, pp.     325,   326 and 327, as follows:
           "&ring    the. continued ~absence of- the
     regular judge, or his continued unwillingness
     to serves a special      judge elected b the at-
     torneys is, within the meaning of t rA    e constitu-
     tion and laws, a judge of the court.        Oenerally
     speaking,   he has all the authority    of a regular
     judge with respect     to cases that proper&y come
     before him, or, at least,      he has such of the
     regular   judge's   powers as are necessary    to
     enable    him to transact        the business    of the
     court.     An elected     special     judge may preside
     --even    at a special      term of court--in       all
     cases   in which he is not disqualified;              his au-
     thority    is not limited        to the trial    of cases
     in whir3 the reguiar          judge is not disqualified.
     tie may dispose       of tne unfinished      business     of
     the rewlar       incumbent      or of another    special
     judge;    he may rdjourn        court from day to day;
     and nt; may validate        acts of ;lis predecessor.
     It sems,      Iioiiever,   tllat a sFecia1    judge Aas
     no autllority      beyond We particular         court    wAcn
     he is elected       to nold.”
    goa. I.    Pradaokl,     Pago 8

                  It   Is further     stated   In Taxaa Jurlsprudenoe,      Vol.
    25, p. 309, that:
                qnder the oonstlthtlon       and statutes
         there Is but one 00oaSiOn       UpOll whloh tb
         parties,    through mutual oonsant, may ‘ap-
         point a psopar person to try the oaaa’;
         auoh ocoaslon arises when tha ragular judge
         Is legally    dIaqualIiIad.     Tha 4bsanoa of
         the regular judge ior any raaaon doer not
         authorize    suoh appointment;    In auoh a oaao
         tha apeolal     judge Is to be eleoted     by tha
         bar, or appointed by the governor.          On the
         other hand, the dIsquallf~oatIon         of a Judge
         Is not ground- ror tha elaotian       or  a apaoial
         judge by attorneya,      unlesa, It adams, tha
         parties    or the governor should id1       to daaIg-
         nata 8 judge to sit’ in the plaoa of tha ona
         who I4 disquallrlad.     n

                  We quota    rurther    tr’om Texan JurIaprudanoa,       Vol.     25,~.
t   308 # OS   r0ii0wi3:


                 *The seleotlon    or appointment cU a
          speolal   judge is proper only upon the oon-
          dltions   epeoirled   In the constitution    end
          atetutea.     A ooordlng to suoh oondltlons      a
          speolal   oounty or distilot     judge may ba
          seleoted    by oonsent of the parties when the
          regular judge Is dlaquallrled;        and an elao-
          tion of a special     judge by attorneys    Is
          proper should e district      judge ‘fail   or re-
          ruse to hold the court ,’ or, In tha ease or
          oounty judges, Ii the judge ‘falls        to appear
          et the tire        appointed    ior hcldlng     the court,,
          or should he be absent            during the term or
          unable or unvrillinc          to hold the court.         The
          foregoing       ere the only circumstances           In whioh
          the selection        of a special      county or district
          judge Is autho:Ized.            As we shall     see present-
          lY,   a  special     Judge    may  not  be  seleotcd     to
          riii a vacancy         in the judicial      ofrlce.      The
          statutes       Drovidlng     ror the election       of e
          special      jufige in She event that the regular
          jurlre is akent          or U:T.T;.LIIJG TO 331.L CCUXT
          I-TJ.V-5.
                  33.:: FjlLL TO I32 C3::“TITUT- OMiL    , ..”
gon.   I. -PredeokI,          Page 9

             Seotlons   67, 68 and 69, Vol. 25, pp. 314, 315,                  316
as& 317,    Texaa’JurIsprudanoa,   read In part se iollowar

             Wee.    67.   Vlth respect     to both dlstrlot
       and county judges,      the statutes    provide for
       the eleotlon     of a spaolal    judge when the
       regular    judge Is absent or unable to preside.
       Although not aIpreaaly       authorlzad In the
       constitution,     the prooadure ao prorldad la
       not objaotIonabla      upon oonstItutIonal     grounda;
       and It la applloable       to both regular    and
       speolal    terms.
              Vhi purpose oi the eleotlon    oi a spaolal
       Judge $a to prevent a faIlura     to hold a term
       or the court baoausa of the absanoa of the
       regular   judge.  Aa sbova stated,’ a n llaotlon
       may be held when the regular     judge t8118 to
       appear or Is unwilling    to hold oourt; but
       this Is not the proper procedure     whah the
       reguler      judge         Is dlaqualIrIed,      or when a
       vaoanoy has ooourdd                 In the    orrloa   Itselr.

                 %eo.       68.     A sreolsl  judge may be alaotad
       by the      bar either         at a regular   or a spaolal
       term.       ‘A’here the       regular     judge fells to appear
       at the      beginning         of the    terr+, one day may by-
       allowed to elapse before resort la had to an
       eleotlon;   but this delay Is not neorasary;
       the attorneys   attending  the oourt my proceed
       at once to the seleotlon    of a speolal jubga.
       However, If etter  the eleotlon,                   either      on the
       rlrst  or saoond day, the regular                   judge      puta
       In an appearance,               he assumes oontrol        oi    the
       court and ouats the special      judge of jurlsdlo-
       tion.    Where the court has been adjourned      from
       day to day for three     deys,  because of the
       tsllura   or the judge to appear,     or vdere oourt
       ‘Ies been convened   end has not been edjourned
       for the term, the election      may be held upon
       the r.ornlng   of the fourth   day, unless   the
       regular   judge on that Feornlng puts In en
       appeerance.

              “‘Like     elections      may be held fror;, time
        ta tire    fiurin-    the tCrrl 0T tie c3Ct      to supply
        the absence,       reilure     or Inability  oi’ the jutige,
        or of eny special          judge,  to perform the duties
        or the orrioe.'~

              “:Cec. 69.    An election     0r special    juage
        Is to be held by the prfictlcing        attorneys     of
        the oourt,    and the person     to be selected     8s
        judge must be one of their         number.    The manner
        of conducting    the election--the      proclamation,
                                                                             .        .
                                                                                           ,384

non. I. Predeokl,          Paga 10

          the duties of the aherlrf,   oonatabla and olerk,
          and the voting--are preaorlbed    by statute.  *           l    *.I)

                “The only 1ImItetIon with reepeot to the
          right of an attorney to vote at the election        la
          that he shall be e preotlolng     lawyer of the oourti
          he may vote although ha resides     outalda   the ooun-
          ty and QIstrIot,   and may oust his ballot ior
          himselr.    The majority whloh la aufflolent     to
          llaot la a majority    of thou* partIoIpatIng    In
          the eleotlon   and not a majority   or the attorneya
          preaant In.oourt.



         - -.   Seotlona
                 .          2 and _3 --of Artlolcl   3926, Vernon’s        Annotated
oirii      stat.utea,   raaa  44 roliowa:

                 “2. For eaoh oaaa or lunaoy dIapoaad or
          by him, ~threo dollara~    to be paid out of the
          county trea.4ury.   For   eaoh oIrI1 aausa f’inaliy
          dIaposad of by him by trial      or otherwise,   .threr
          dollars,  to bs taxed agelnst     (agaInat    the party
          oaat In the suit; provided       that If said party
        - has riled his oath of Inability       to pay ooats
        - during the-progress     of the- osusa, or be unable
          to pay ooats, then the oountg judge ahall be
          allowed by the oommIssIonera oourt suoh oaa-
          penaatlon It may daam proper, not to rxoaed
          three dollar8   for eaoh gtata oasa.

                 “3.For presiding   over the oommIsaIonera~
          oourt, ordering lleotlona    end makingreturns
          thereof, hearing and determInIng oIvll     oausea,
          Ii any, and transacting   all other ofrloIal   busl-
          ness not otherwise      provided     ior,     the County
          Judge shall    reoelve   suoh salary        irom the County
          Treasury as the oommIssIonersf            tiourt may allow
          him by order,     payable monthly rrom the general
          tunds of the county,       provided,      that In counties
          having $29O,OoO,OOO.OO assessed             valuation,
          or more, end which heve established                therein
          Institutions    for the care of both dependent
          end delinquent      boys end Clrls,       the County
          Judge shall    receive   as ex-officio          salary,
          not to be accounted      for es rees or orfloe,
          and in e6dItIon      to all amounts allowed             under
          the Maximum Fee Bill,       the further         sum oi
          $3,000.00    per BMW, payable          monthly out of              .
          the general    funds of the county.”

            Sections    3 or ktiole   3926, supre, no longer                     applies
to oountles   whose oftloers     are compensated  on a salary                    basis
under ArtIole     3912e, Vernon’s Annotated Civil    Statutes.                     Sec-
                                                                                            -
.                                                                                               3%
    gon.   I.    Predeckl , Peg0 11

    tion 2 of aald atatuta    la applIoabla   to all oountlea whether
    aa a salary or rue beala, but In oountles whose oounty orrIoIala
    lra oompenaated on l  alary baala, the f8a I4 oolleoted     end paid
    snto the *OrrIoers~ Sslary Fund”,      while In iea counties tha
    faes oolleoted  are paid to the County Judge to be eooounted      ror
    by him under appropriate    stetutaa.
                    Artlola       1052,   Ooda or CrIm.lnal Prooedure,            provIdaa
    aa fallows      I
                  Ybrea Dollars ahall be paid by the
           oounty to the County Judge, or Judge of the
           Court at Law, and Two Dollar8 and ility
           oenta ahall br paid by the oounty to the
           Juatlor of the Peaok, ror eaoh orlminal
           notion tried’ and ilmlly        dIsposad of boron
           him.    Provided,    however, that In all ooua-~
           tlaa having a population        of 20,000 or laaa,
           the Jaa6Ioo ai the Pee00 shall rooolvo              a
           trial   iaa of Three Dollars.         Such Judge or
           Juatloe ah411 present to the ConsaIssIoners~
           Court of hla oow&ty et a regular term thera-
           of    a written lo o o unt   apaoISyIng eaoh orImIna1
           ao 4Ion- In whloh he olaims suoh roe, oertl-
           iled by suoh Judge or Justloa          to be oorreot,
           and filed    with the-County Clerk.         !lhe CoamIa-
           slonera’ Oourt shell approie auoh aooount
           for auoh amount as they rind to ba oornct
           and filed    with the County Clerk.         Ihe Commla-
           aIoneral    Court shall approve auoh aooount
           ior suoh amount aa they rind to ba oorraot,
           and order 4 drart to be Issued upon thr
           County Treeaurar In ravor of auoh Judge 6r
            Justloo for the amount ao approved.            Por-
           tided the ConmlsaIonera~ Court shall not
           pay eny account       or trio1  rees   In sny oaae
            tried and In whloh an aoqulttal          Is had
            unless the State of Teres waa represented
            In the trial     of seld o4use by the County
           Attorney,     or his assistant,      Criminal   Dls-
            trlct      Attorney      or his   esslstent,        end the
            certllloste  of said Attorney Is stteched
            to said aooount  certifying  to the faot
            that said ceuse was tried,     end the Stete
            of Texas was represented,     end that In his
            judgment there was surricient       evidence in
            said oeuse to demand a trial      of same.”

                     Articles  1887 and 6821,              Vernon’s   knnotsted     Civil
     Statutes,       reed es follows:

                     “Art.   1887.   Should the 1 udge oi a
            dlstrlot      court on the firsti   or eny future
            day of      a term, fell   or refuse to hold the
            oourt,      the practicing        lewyers       of the court
                                                                               .-.
                                                                                     336
                                                                           .         .
Bon. I.   Predaokl,     Page 12

      praaant may aleot from among their number
      a apaoIal judge who shall hold the oourt
      and prooaad with the buaIneaa thereof.”
            “Art. 6821.    The aalerIes  of speolal
      Judges oommlsaIoned by the Governor In
      obedlanoe to Seotlon 11, Artlole     5, of the
      Constitution,    or elrotsd  by the practlolng
      lawyera or agreed upon by the parties       au
      provided by law, shall be determined on&
      paid aa rollowe:

            *1.  Eaoh apeoial judge ahall raoelva
      the sum, pay es dietriot    judges for ovary
      day that he may be oooupled In performing
      the duties   or judga and those ooimaIaaIoned
      by the Governor rhail also reoelve     the sum)
      pay aa dietriot    u&gas for avery day they
      may bo naoaasari 1.y oooupled In going to end
      returning  rrom the plao e where they may be
      required to hold. oourt.

             “2.  The amount of suoh adlary shall
      be kaoertalned   by QIiIdIng the aalary al-
      lowed a dlstrlot   judge by three hundred end
      sixty-rive,   and then tiultlplylng the quotient
      by the number       of   days   ectuelly    served    by tha
      speoia& judge.
           : (I3. A judge ao oommIsaIoned ahall,       In
      order to obtain his s01ary, present his sworn
      aooount to the Comptroller,       ahowIng the number
      or days neoesserlly     oooupled   In going to and
      returning   rrom auoh place,     aoocaapanIed by
      evldenoa   that he wqs duly oommlssIoned.        Suoh
      aooount   shall  be oertliled    to be oorreot   by
       the judge of      the district,       or by the clerk
       of the court      In whloh the       services were per-
       romea.
              “4.    :. judge so elected         or egreed upon
       ah811 be paid       for his services         on presentation
       to the Comptroller          of the oertlfioete       of the
       clerk   of the court in which such services                were
       performed,      showlnC- the record        of such election
       or appointment        end strvIces,       5d   accompanied
       by the sworn account            of such :udy_e sliming.      the
       nunber    of days,     ectually     served    by him as such
       special     judge."

             It will  be noted that Artlole          6821, supra,    provides
 oompensatlon   for s?eclal     district    judges,    who ere appointed      by
 the Governor,    or elected,     or agreed upon.        There is no such
 provision   for paying special       oounty judges      In the above article.
 Artlole   1933, supre,    provides     oompensatlon     for speolal   county
                                                                                                   .-
                                                                                                        387
.   '.
         aon.     I.   Predeokl, Page 13

         j0ages appointed or agrerd upon, but does not mention or pro-
         Tl4e oompcnsatlon for speolal   ooudy judges who are eleoted  by
         the bar as euthorlzod by Artiole   1934, supra.
                         The above mentioned statutes,    both the Code oi
                                                          In
         &idnal         Prooedure and the Civil Statutes, prwldlng   oompensa-
         tion rtx       speolsl  oounty judges, apparentlyapply in oaacs where
         tha regular oounty judge Is oompensated on a tee basis.          The
         regular oounty judge 0r Gliteston      County Is ocunpensets4 on an
         snnual salary baslr.     Seotlon 4, Artlolr    39120, provides   In
         arreot thst whom thr oounty ofilolals       are oompensated on an
         snnual salary basls It shall br the duty or all oitloera         to
         ahargo and oolleot   in the mnner ruthorlzed      by law all rers en4
         samlesIons   whloh rrr permitted by law to be assessed an4 oolleot-
         04 ror all oftidal     aerrlors  perfOrms    by them. As and when suoh
         revs are oolleoted   they shall be deposited     In the Offloors’    Salary
         run4 or runds provided in the Aot.       We hare bern unable to rlnd
         a4 Statute providing e.ompensatlon ra speolal oounty judgeseen-
         ing ln that oapaolty in oountles where the regular oounty ju4ge
         1s oompensated. on an annual salary barls.
                   It la a well settled    law that statutes   presoribing   fees
         ror pub110 ofrloeis  are strlotly   oonstrued;~snd   henoe a right to
         rees may not rest In lmplloatlon.     (Tax. Jur.    Vol. 34, p. 508;
         MoCalla v. Clty of Rookdale, 246 S. W, 654; B&or4         v. Robln-
         son, 244 S.W. 807).
                    Ad ofrloer   n~3y-not~olalin or reeoh                 any money wlthout~
         a law authorizing    him to ‘do so, and olearly                  flxlng   the amount
         to whloh he Is entItled.      (Tex. Jur., Vol.                  34, &5;;;     -34
         v. Robinson, 244 5. PI. 807; MoLennan County                     1.
         S. W. 347; Duolos 1. Harris County, 291 S.                      VI. 611, arrirmeb
         298 s. w. 417).
                    As above stated,   we hare found no stdtute   author-
         lzing the peyment of oompenaetlon to 8 special     county judge
         in a county where the regular county judge Is oompenseted        or.
         an annual salary basis.     Therefore,  in dew Of the absence     of
         such statutory  authority,   we are of the opinion that no com-
         pensation    is provided    for a speoial county  judge in counties
         where the rsgular      county judge is oompensated    on an annual
         salary   basis.

                          Our Opinion       Nos. O-722, O-1234       and O-1529 are here-
         by expressly        overruled       in so far as they       conflict  vilth this
         opinion.

                          Trusting   that      the   foregoing   fully    answers     your   in-
         qulry,        we are
                                                                  Yours    very     truly
         A:::R9 :jrb                                         A’PTORNXY
                                                                     GiWflAL OF TEXAS

                                                             By /a/   Ardell   Williams
                                         mIs    Opinion    Considered        Assistant
                                         and approve4      in limited   conferenoe